11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Michial James Sheridan,                      * From the 358th District Court
                                               of Ector County,
                                               Trial Court No. D-39,838.

Vs. No. 11-19-00303-CR                       * April 16, 2020

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to delete the amounts shown
as restitution and affirm the judgment as modified.